     Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



GRAND ISLE SHIPYARDS, INC.                                           CIVIL ACTION

VERSUS                                                               NO. 15-129
                                                                     C/W 15-154; 15-153;
                                                                     15-905; 19-11825;
                                                                     19-11826; 19-11827

BLACK ELK ENERGY OFFSHORE                                            SECTION D (5)
OPERATIONS, LLC



                                             ORDER


         Before the Court is Black Elk Energy Offshore Operations LLC’s Motion for

Partial Summary Judgment to Dismiss Grand Isle Shipyard’s Louisiana Oil Well

Lien Act Claims. 1 The Motion is opposed, 2 and Black Elk Energy Offshore Operations

LLC has filed a Reply. 3 After careful consideration of the parties’ memoranda, the

record, and the applicable law, the Motion is granted.

    I.      BACKGROUND

         Grand Isle Shipyards, Inc. (“GIS”) initially filed various petitions in Louisiana

state courts in which it asserted claims under the Louisiana Oil Well Lien Act

(“LOWLA”) against Black Elk Energy Offshore Operations, LLC (“BEEOO”)4


1 R. Doc. 255.
2 R. Doc. 276.
3 R. Doc. 310.
4 The Court recognizes that the Honorable Richard Schmidt (Ret.), as BEEOO’s liquidating trustee, is

the proper party to this litigation. See R. Doc. 42. For ease of reference and consistency, the Court
refers to this party as BEEOO.
     Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 2 of 9




associated with services GIS provided to certain wells and leases that were owned by

BEEOO. 5 Those state court petitions were removed to federal court. 6 In the lead

case, Docket No. 15-129, GIS then filed a First Amended Complaint, which reasserted

the LOWLA claims and also asserted breach of contract claims against BEEOO. 7 GIS

then moved for leave to file a Second Amended Complaint in the lead case, in part

because various oil wells and leases subject to its purported liens had been acquired

by third parties, and GIS had settled with these third parties. 8 The Court granted

GIS’s Motion to file its Second Amended Complaint, which asserts LOWLA claims

against only seven leases, as well as its breach of contract claims. 9

       BEEOO filed an Answer and Counterclaim, alleging that GIS’s work on Black

Elk’s West Delta 32 oil platform resulted in millions of dollars damages to BEEOO.10

Specifically, BEEOO alleges that GIS is responsible for an explosion that took place

at the West Delta 32 platform on November 16, 2012. 11 That explosion has been the

subject of extensive litigation in this district, including Tajonera v. Black Elk Energy

Offshore Operations, LLC, 12 and United States v. Black Elk Energy Offshore

Operations, LLC, 13 United States v. Don Moss, 14 and United States v. Chris Srubar.15



5 R. Doc. 1-1; Docket No. 15-152, R. Doc. 1-1; Docket No. 15-153, R. Doc. 1-1; Docket No. 15-905, R.
Doc. 1-1; Docket No. 19-11825, R. Doc. 1-1; Docket No. 19-11826, R. Doc. 1-1; Docket No. 19-11827, R.
Doc. 1-1. These matters were eventually consolidated. See R. Doc. 178.
6 See, e.g., R. Doc. 1.
7 R. Doc. 16.
8 R. Doc. 18-1.
9 R. Doc. 20 at 2 ¶ 4.
10 See generally R. Doc. 76 (Answer and First Amended and Supplemental Counterclaim).
11 See id. at 10 ¶ 16.
12 Civil Docket No. 13-366.
13 Criminal Docket No. 15-197-1.
14 Criminal Docket No. 15-197-2.
15 Criminal Docket No. 15-197-6.
     Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 3 of 9




BEEOO’s tort and fraud claims have been dismissed as prescribed, but it continues

to assert a breach of contract claim. 16

      BEEOO has put forth undisputed evidence that after the explosion, BEEOO

sold, transferred, or abandoned its Gulf of Mexico assets, including the oil and gas

leases or properties that were subject to GIS’s LOWLA claims. 17 BEEOO also filed

for Bankruptcy in the Southern District of Texas. 18 The first contested issue of law

in the parties’ Proposed Pretrial Order reads: “Whether GIS is entitled to have the

Court recognize and enforce its lien and privilege for its unpaid services, plus interest

and associated costs and penalties thereon on the Leases owned and operated by

BEEOO, pursuant to La. R.S. 9:4861, et seq., and all other applicable laws.” 19

      BEEOO now moves to dismiss GIS’s LOWLA claims. 20 BEEOO argues that

LOWLA claims are strictly in rem, and because BEEOO no longer owns the relevant

leases or properties, the claims must be dismissed. In its Opposition, 21 GIS argues

that the BEEOO bankruptcy confirmation order explicitly contemplates GIS’s

LOWLA claims surviving, and that the claims therefore transfer to the bankruptcy

assets. GIS further argues that dismissing the LOWLA claims would be contrary to

public policy as well as LOWLA’s purpose. In its Reply, 22 BEEOO argues that while

LOWLA’s enforcement may be broadly construed, its application should be strictly



16 R. Doc. 70; R. Doc. 76.
17 See R. Doc. 255-2 (Declaration of Cliff Joe Bruno).
18 See In Re: Black Elk Energy Offshore Operations, LLC, Case No. 15-34287, United States

Bankruptcy Court for the Southern District of Texas.
19 R. Doc. 171 at 22.
20 R. Doc. 255.
21 R. Doc. 276.
22 R. Doc. 310.
      Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 4 of 9




construed. It further denies that the bankruptcy proceeding explicitly contemplate

GIS’s LOWLA claims surviving bankruptcy as alleged by GIS.

     II.      LEGAL STANDARD

           Summary judgment is appropriate where there is no genuine disputed issue as

to any material fact, and the moving party is entitled to judgment as a matter of

law. 23 When assessing whether a dispute regarding any material fact exists, the

Court considers “all of the evidence in the record but refrain[s] from making

credibility determinations or weighing the evidence.” 24                      While all reasonable

inferences must be drawn in favor of the nonmoving party, a party cannot defeat

summary judgment with conclusory allegations, unsubstantiated assertions or “only

a scintilla of evidence.” 25 Instead, summary judgment is appropriate if a reasonable

jury could not return a verdict for the nonmoving party. 26

           If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

entitle it to a directed verdict if the evidence went uncontroverted at trial.” 27 The

non-moving party can then defeat summary judgment by either submitting evidence

sufficient to demonstrate the existence of a genuine dispute of material fact, or by

“showing that the moving party’s evidence is so sheer that it may not persuade the



23 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247 (1986).
24 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)

(citations omitted).
25 Id. (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)) (internal quotation marks

omitted).
26 Delta & Pine Land Co., 530 F.3d at 399 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242 at 248.
27 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991).
      Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 5 of 9




reasonable fact-finder to return a verdict in favor of the moving party.” 28 If, however,

the nonmoving party will bear the burden of proof at trial on the dispositive issue,

the moving party may satisfy its burden by merely pointing out that the evidence in

the record is insufficient with respect to an essential element of the nonmoving

party’s claim. 29 The burden then shifts to the nonmoving party who must go beyond

the pleadings and, “by her own affidavits, or by the ‘depositions, answers to

interrogatories, and admissions on file,’ designate ‘specific facts showing that there

is a genuine issue for trial.’” 30

     III.   ANALYSIS

        This Motion deals with GIS’s claims under the Louisiana Oil Well Lien Act,

La. R.S. 9:4861, et seq., which “provides broad and far reaching protection to providers

of labor and furnishers of material in conjunction with the drilling of oil wells.” 31 In

short, LOWLA allows those who provide services to oil wells or leases to assert a

privilege over property listed in the statute, including the lease and wells. The

purpose of LOWLA is to protect those “who contribute labor, services, and equipment

to the drilling of wells from the default of those who engage them.” 32

        Importantly here, Louisiana has made clear that the act applies only in rem.

As the Louisiana Supreme Court has long held, proceedings in rem are only “against

the thing” rather than against a specific party. 33 The Louisiana Supreme Court has


28 Id. at 1265.
29 See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
30 Celotex Corp., 477 U.S. at 324 (quoting Fed. R. Civ. P. 56(e)).
31 Guichard Drilling Co. v. Alpine Energy Services, Inc., 657 So. 2d 1307, 1311 (La. 1995).
32 Guichard Drilling Co., 657 So. 2d at 1312.
33 See, e.g., Favrot v. Delle Piane, 4 La. Ann. 584, 586 (La. 1849); Huber v. Abbott, 3 So. 259, 260 (La.

1887).
     Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 6 of 9




stated: “[T]he privilege granted by La. R.S. 9:4861 does not apply against the lease

owners or equipment owners themselves, but rather only against the property subject

to the privilege. It is well settled that the privilege created by La. R.S. 9:4861 is

strictly in rem, against the property (lease or equipment) only, and no personal

liability is created by the privilege on the part of the owners of property subject to the

privilege.” 34 Courts have found that parties cannot pursue money damages against

lease owners for its lien under LOWLA, as LOWLA creates no personal obligation on

the part of the lease owner. 35 Indeed, GIS implicitly acknowledged this fact by

settling its LOWLA claims for certain wells against third parties other than

BEEOO. 36 Here, it is undisputed that BEEOO no longer owns the leases in question.

Therefore, because a LOWLA claim can be asserted only in rem, GIS cannot assert a

set off based on its in rem liens on leases BEEOO does not own.

       GIS resists this conclusion in two ways. First, it argues that such a result

would run contrary to public policy as well as LOWLA’s purpose. GIS is correct that

the Louisiana Supreme Court has held that “provisions relative to the enforcement

of [a LOWLA] lien are construed liberally because of their remedial nature.” 37 But it

has also noted that “lien statutes are stricti juris and thus should be strictly

construed.” 38 Moreover, no matter how liberally construed the provisions related to

the enforcement of a LOWLA lien, liberal construction of those provisions cannot



34 Guichard Drilling Co., 657 So .2d at 1315 (emphasis added).
35 Bordenlon Marine, L.L.C. v. Devon Energy Prod. Co., No. 14-1784, 2015 WL 1509493, at *3 (E.D. La.
Apr. 1, 2015).
36 See R. Doc. 18 (Motion for Leave to File Second Amended Complaint).
37 Guichard Drilling Co., 657 So. 2d at 1314.
38 Id. at 1313.
     Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 7 of 9




fundamentally convert the nature of a LOWLA lien from an in rem claim to an in

personam claim.

       Second, GIS argues that the Confirmation Order in BEEOO’s bankruptcy

proceeding “explicitly” contemplated that GIS could assert its LOWLA claims as

setoff rights here. GIS points to the Order Confirming the Third Amended Plan which

states that “nothing in this Section shall prevent a creditor from exercising

recoupment or set off rights to the extent they are otherwise valid under Section 553

of the Bankruptcy Code.” 39 GIS overreads the Order Confirming the Third Amended

Plan. As an initial matter, the Court questions GIS’s assertion that the “bankruptcy

Confirmation Order explicitly contemplates GIS’s claim for interest, costs, and

statutory attorneys’ fees as part of its LOWLA claims.” 40                      A reading of the

Confirmation Order reveals that it does not “explicitly” contemplate GIS’s LOWLA

claims; indeed, they are not even mentioned. Rather, the Plan simply reaffirms that

it does not prevent a creditor from exercising setoff rights against BEEOO that would

otherwise be valid under 11 U.S.C. § 553. Section 11 U.S.C. § 553 of the Bankruptcy

Code merely states that “this title does not affect any right of a creditor to offset a

mutual debt owing by such creditor to the debtor that arose before the commencement

of the case under this title against a claim of such creditor against the debtor that

rose before the commencement of the case” except in certain circumstances. 41 In



39 R. Doc. 276-2 at 32. The Plan also provides that “[n]othing in Article VIII(B)(2) of the Plan or
paragraph 18 of this Confirmation Order shall prevent a creditor from exercising recoupment or set
off rights to the extent they are provided for under Section 553 of the Bankruptcy Code or as set forth
in a stipulation incorporated herein.” Id. at 35.
40 R. Doc. 276 at 5.
41 11 U.S.C. § 553.
     Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 8 of 9




short, GIS may have had in rem claims under LOWLA regarding BEEOO’s wells and

leases prior to the time BEEOO filed for bankruptcy.                      BEEOO’s subsequent

bankruptcy filing and the actions by the Bankruptcy Court does not mean that those

claims are now valid against BEEOO given that it has sold or abandoned the wells

and leases at issue.        Neither the Bankruptcy Code nor the Bankruptcy Court

converted these in rem claims to in personam claims. 42 The Court therefore rejects

GIS’s argument.

       GIS also makes an interrelated policy argument, stating:                    “Critically, the

Trustee asks this court to allow future LOWLA defendants to evade LOWLA liability

simply by initiating bankruptcy proceedings.” 43 GIS’s argument in this regard misses

the purpose of LOWLA. It is not BEEOO’s bankruptcy proceeding that bars GIS from

enforcing its LOWLA claims against BEEOO, but rather the alienation of the oil wells

and leases against which GIS had an in rem claim. 44 Indeed, the Louisiana Supreme

Court has recognized that when a lease subject to a LOWLA lien is assigned to a third

party, the lease is assigned subject to that lien and the buyer is a proper party to its

enforcement. 45 The lien, then, is extinguished as to the original owner, but not

necessarily to a new owner. To the extent BEEOO has alienated the wells and leases



42 See, e.g., In re Mandehzadeh, 515 B.R. 300, 301 (E.D. Va. 2014) (noting the separate treatment in
bankruptcy of in rem and in personam claims).
43 R. Doc. 276 at 7.
44 Indeed, court have recognized the ability to recover pre-petition LOWLA claims. See e.g., In re ATP

Oil & Gas Corp., 550 B.R. 110, 113-14 (Bankr. S.D. Tex. 2016).
45 See Guichard Drilling Co, 657 So. 2d at 1316 n.7. See also Transworld Drilling Co. v. Texas General

Petroleum Corp., 480 So. 2d 323, 325 (La. App. 4 Cir. 1985) (“A third party who buys property or takes
an assignment of it as in this case from a defendant against whom the lis pendens was recorded takes
it subject to the claim against it.”); In re ATP Oil & Gas Corp., 570 B.R. 704 (S.D. Tex. 2017)
(considering a LOWLA claim against a third party who purchased a mineral interest subject to that
claim from a bankrupt entity).
     Case 2:15-cv-00129-WBV-MBN Document 337 Filed 02/12/21 Page 9 of 9




to third-parties, GIS may pursue their LOWLA claims against those parties; however,

as they are not parties to this suit, this is not an issue before the Court.

   IV.    CONCLUSION

      IT IS HEREBY ORDERED that BEEOO’s Motion is GRANTED.

      New Orleans, Louisiana, February 12, 2021.




                                             ______________________________________
                                             WENDY B. VITTER
                                             UNITED STATES DISTRICT JUDGE
